DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities and should be corrected as follows:  	Claim 1, lines 5-6, “a plurality of body portion side surfaces each extending in a respective single plane between and connected to the body portion upper surface and the body portion lower surface,”	Claim 1, line 8, “a plurality of projecting portions each comprising [[a]] at least one cutting edge”	Claim 1, lines 13-14 should be corrected as follows, “two projecting portion side surfaces, each connected to [[the]] a corresponding body portion side surface;”
	Claim 1, lines 19-21 should be corrected as follows, “wherein each cutting edge is formed between [[the]] one of the two projecting portion side [[surface]] surfaces and the projecting portion side end surface, such that the projecting portion side surface serves as a rake face,”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 5-6 recite, “body portion side surfaces extending in a single plane between the body portion upper surface and the body portion lower surface…” As currently written, the cutting insert has a plurality of “body portion sides surfaces” [26] that extend “in a single plane” between the body portion upper surface [22] and the body portion lower surface [24]. However, in the primary embodiment depicted in figs. 1-4, each of the “body portion side surfaces” [26] are arranged individually around the periphery of the cutting insert facing outwardly from the axis (A) of the insert body, wherein each of the body portion side surfaces (26A, 26B, 26C) define and reside in a plane of their own, as shown below in Applicant’s annotated fig. 2. It is unclear how the body portion side surfaces extend in “a single plane” when the respective plane (annotated) that each body portion side surface resides in is oriented at an angle relative to the respective planes of the other body portion side surfaces. In other words, it is unclear if the Applicant intends for all of the body portion side surfaces to be formed so as to reside in the same, single plane. Please see the “Claim Objections” section set forth above.
    PNG
    media_image1.png
    501
    690
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, Claims 1, 2, 4, 6, 7, 9, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (US Publication 2015/0224586).	Regarding Claim 1, Fang discloses a cutting insert (170; 202) comprising: 	an insert body portion (the central prismatic or cylindrical structure through which “screw hole” 171 extends) comprising:
		a body portion upper surface (“front face,” 188);
		a body portion lower surface (“bottom face,” 189) located opposite the body portion upper surface (“front face,” 188); and
		body portion side surfaces (annotated fig. 7) extending in a single plane (each respective side surface is formed as a single continuously extending structure arranged between each adjacent pair of projecting portions; additionally, figs. 12-14 depict the general geometrical formation process for the cutting insert, wherein Fang states, “[a]s an alternative Step Four, the cylindrical cutting insert 370 in FIG. 14 [which resembles the cutting insert of fig. 7] may be geometrically transformed into prismatic cutting insert 390 shown in FIG. 16 [with] five identical cutting teeth (or indexable cutting edges) 390a, 390b, 390c, 390d and 390e, each having the same prismatic planar surface 391a-391e and with no original cylindrical peripheral profile as shown in both the left and right side views of FIG. 16.”) between the body portion upper surface (188) and the body portion lower surface (189), the insert body portion being disposed about an axis (172) which passes through the body portion upper surface and the body portion lower surface (fig. 7; paragraph 0042, lines 9-10); and
	a plurality of projecting portions (“cutting teeth,” 181, 182, 183, 184, 185) each comprising a cutting edge (paragraph 0042, lines 21-26), each projecting portion provided integrally with the insert body portion at an outer position of the insert body portion in a direction orthogonal to the axis (figs. 7, 12-16), 	wherein each projecting portion comprises:
		a projecting portion upper surface (“axial clearance face,” 194) connected to the body portion upper surface (188);
		a projecting portion lower surface (annotated fig. 7; the surface portion of each projecting portion that extends from and connects with the bottom face 189) connected to the body portion lower surface (189);
		two projecting portion side surfaces (“top face,” 191 and “bottom face,” 195), each connected to the corresponding body portion side surface (annotated fig. 7);
		a projecting portion side end surface (“cylindrical conical surface,” 192) extending between the two projecting body portion side surfaces (fig. 7); and
		a round comer surface (“nose corner clearance face,” 193) formed thereon and extending between the projecting portion upper surface (194) and the projecting portion side end surface (192),
	wherein each cutting edge (198) is formed between the projecting portion side surface (191) and the projecting portion side end surface (192), such that the projecting portion side surface (191) serves as a rake face (fig. 9), 	each projecting portion side surface (191, 195) is structured to engage either of a first contact surface (“radial seating face,” 222b) or a second contact surface (“peripheral seating face,” 222a) of a mounting seat (“pocket,” 222) formed in a cutter body (“tool holder,” 220; paragraph 0044, lines 5-8 and 29-36), and	wherein all the projecting portions are identical to one another (paragraph 0042, lines 3-5).	Examiner notes the first and second contact surfaces of the mounting seat are not positively claimed, but each projecting side surface is capable of engaging a first or second contact surface of a mounting seat formed in a cutter body depending on how the mounting seat is formed. In other words, this feature does not relate to the cutting insert, but rather to its arrangement with the cutter body.          
    PNG
    media_image2.png
    572
    740
    media_image2.png
    Greyscale
	Regarding Claim 2, Fang discloses each projecting portion side surface (“top face,” 191 and “bottom face,” 195) is formed as a planar surface (see figs. 9, 16 and 16).
	Regarding Claim 4, Fang discloses the projecting portions are formed such that when the body portion upper surface of the insert body portion appears shaped like a polygon (i.e., a pentagon); the projecting portions are positioned at vertices of the polygon (fig. 14).
	Regarding Claim 6, Fang discloses each projecting portion is formed substantially plane-symmetrically with respect to a first plane (S) that extends so as to contain the axis of the insert body portion (annotated fig. 14).                    
    PNG
    media_image3.png
    309
    460
    media_image3.png
    Greyscale

	Regarding Claim 7, Fang discloses none of the projecting portion side surfaces are visible in a top view of the insert body portion upper surface, and all of the projecting portion side surfaces are visible in a bottom view of the insert body portion lower surface. Fang notes, “the cutting insert [shown in fig. 7] has a generally cylindrical (including conical) shape…” (paragraph 0042, lines 14-15), and each projecting portion tapers from the top end to the bottom end, respectively. Examiner notes the top views of each cutting insert shown in figs. 12-16 show a tapered interior portion of the screw hole (352, 362, 372, etc.) formed therein, wherein the tapered interior portion of the screw holes is shown by the dashed lines in the angled views of the inserts depicted in figs. 12 and 13. However, none of the projecting portion side surfaces of any of the inserts depicted in figs. 14-17 are visible in the top views thereof. 
	Regarding Claim 9, Fang discloses each projecting portion, when viewed looking at the projecting portion side end surface thereof, is a trapezoidal shape (fig. 7).		Regarding Claim 10, Fang discloses the side surfaces (191, 195) of each projecting portion taper inward, when moving from the projecting portion upper surface (194) to the projecting portion lower surface (annotated fig. 7), at an angle (α), as shown in annotated fig. 7 of Fang.
	Regarding Claim 12, Fang discloses a cutter body (220) for a rotary cutting tool (200), the cutter body comprising: a first end surface (annotated fig. 8) and a second end surface (annotated fig. 8) positioned opposite the first end surface (fig. 8), each end surface shaped substantially like a circle (fig. 9); an outer peripheral surface (annotated fig. 8) extending between the first end surface and the second end surfaces; and a number of insert mounting seats (“pockets,” 222; paragraph 0044, lines 19-20) provided in the tool body (220), each insert mounting seat being structured to support a cutting insert as recited in claim 1 (paragraph 0044, lines 5-8 and 20-36).        
    PNG
    media_image4.png
    626
    691
    media_image4.png
    Greyscale
	Regarding Claim 14, Fang discloses a rotary cutting tool (“cutting tool system,” 200; annotated fig. 8) comprising: a cutter body (220) comprising: a first end surface (annotated fig. 8) and a second end surface (annotated fig. 8) positioned opposite the first end surface (fig. 8), each end surface shaped substantially like a circle (fig. 9); an outer peripheral surface (annotated fig. 8) extending between the first end surface and the second end surfaces; and a number of insert mounting seats (“pockets,” 222; paragraph 0044, lines 19-20) provided in the tool body (220), and at least one cutting insert (202) as recited in claim 1 coupled to the cutter body and supported in one of the number of insert mounting seats (paragraph 0044, lines 5-8 and 20-36). Examiner notes the “at least one cutting insert (202)” corresponding to the cutting insert 170 shown in fig. 7, as set forth in paragraph 004, lines 5-8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US Publication 2015/0224586).
	Regarding Claim 5, Fang discloses the body portion upper surface of the insert body portion is shaped substantially like a pentagon (figs. 7, 9 and 14).	The embodiment of Fang shown in fig. 7 does not disclosure the body portion of the cutting insert is shaped substantially like a triangle. 	However, Fang states, “the number of cutting teeth can be three, four, five and even more… [which] allows more available long and positive cutting edges than a traditional single-sided parallelogram cutting insert” (paragraph 0007, lines 8-11), wherein the number of teeth, and therefore, general shape of the body portion of the cutting insert, is determined by “how much space [is] needed between the cutting teeth in order to evacuate chips generated when machining a particular category of work materials. Specifically speaking, when machining the work materials that generate long chips like a kind of difficult-to-machine material, it may require fewer number of cutting teeth for example three to five, however, when machining the work materials that generate segmented chips like a kind of cast iron and alloy, medium to high carbon steel or fiber reinforced composite, it may be of great advantage to develop a prismatic or cylindrical cutting insert with more cutting teeth like five, six and even more” (paragraph 0043, lines 4-15).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Fang to have any reasonable number of projecting portions in the form of cutting teeth, such as five projecting portions with a five-sided body portion upper surface of the insert body portion shown in fig. 7 or three projecting portions with a three-sided body portion upper surface of the insert body portion, as suggested by Fang in paragraph 0007, wherein the number of sides of the polygonal shape formed by the body portion upper surface of the insert body portion corresponds to the number of projecting portions formed thereon, in order to provide the insert with the appropriate amount of space and clearance needed between each of the projecting portions to efficiently “evacuate chips generated when machining a particular category of work materials” (paragraph 0043, lines 6-7).
As best understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US Publication 2015/0224586) in view of Michelet et al (US Publication 2013/0216319), herein referred to as Michelet.
	Regarding Claim 8, the modified cutting insert of Fang substantially disclosed above fails to disclose the rake face is disposed at a non-zero angle between each projecting portion side surface and the projecting portion side end surface. 	However, Fang states, with respect to the alternative embodiment shown in fig. 19(a), “the top face 521 (which corresponds to one of the projecting portion side surfaces) may be in the form of a planar surface, a planar surface with an axial rake angle and a radial rake angle…” (paragraph 0059, lines 26-28).	Additionally, Michelet (US Publication 2013/0216319) teaches it is known in the art of cutting inserts to form a rake face (axial land 57) disposed at a non-zero angle between each a side surface (37) and a side end surface (23), as shown in fig. 1E and described in paragraph 0031, lines 5-10.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Fang substantially disclosed above with the teaching of Michelet such that the rake face of each projecting portion is disposed at a non-zero angle between each projecting portion side surface and the projecting portion side end surface in order to “have [a]specifically designed geometr[y] to facilitate formation of chips and removal of chops from a workpiece (Michelet, paragraph 0031, lines 2-3), wherein the formation of a rake face “can [additionally] strengthen the cutting edge [of the] component (Michelet, paragraph 0031, lines 9-10).
As best understood, Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US Publication 2015/0224586) in view of Matsumoto et al (US Publication 2013/0129433), herein referred to as Matsumoto.	Regarding Claim 11, Fang states in the alternative embodiment shown in fig. 19(a), “the top face 521 (which corresponds to one of the projecting portion side surfaces) may be in the form of a planar surface, a planar surface with an axial rake angle and a radial rake angle…” (paragraph 0059, lines 26-28), wherein the “axial rake angle” corresponds to the angle set forth in Claim 10. 	Fang fails to disclose the angle is about 5 degrees.	However, Matsumoto teaches it is known in the art of removable and indexable cutting inserts for a rotary cutting tool to provide said cutting inserts with multiple cutting teeth formed as projecting portions on an insert body, wherein the side surfaces of each projecting portion taper inward, when moving from the projecting portion upper surface (25) to the projecting portion lower surface (27), at an angle (α), as shown in annotated fig. 4. Examiner notes that there are a limited number of choices for the value of angle (α). For example, if the angle (α) is too large, the projecting portion of the cutting insert will suffer from “a reduction in size of the cutting insert” which will result in “decreasing the strength of the cutting insert” (Matsumoto, paragraph 0063, lines 14-16).       
    PNG
    media_image5.png
    507
    681
    media_image5.png
    Greyscale
	 Additionally, Matsumoto suggests there are a finite number of identified, predictable solutions to the recognized problem. Matsumoto states the projecting portion side surface 29 is either A) “formed so as to gradually incline inward as the projecting portion side surface 29 extends from the vicinity of the cutting edge 23, particularly in the vicinity of the intersecting ridge portion between the projecting portion side surface 29 and the projecting portion upper surface 25, to the projecting portion lower surface 27 side” (paragraph 0050, lines 7-12) or B) “formed so as to allow the projecting portion side surface 29 to extend parallel to the axis A, rather than be inclined” (paragraph 0050, lines 33-37). In other words, Matsumoto recognizes that the side surfaces of the projecting portion can be angled with respect to axis A or parallel to axis A depending upon the desired cutting relation between the cutting insert and the workpiece. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Fang with the teaching of Matsumoto so as to try forming the cutting insert of Fang substantially disclosed above such that the angle (α) is any reasonable amount, including an angle of “about 5 degrees,” because one having an ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
As best understood, Claims 1-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Publication 2013/0129433) in view of Fang (US Publication 2015/0224586).	Regarding Claim 1, Matsumoto discloses a cutting insert (1) comprising: 	an insert body portion (13) comprising:
		a body portion upper surface (17);
		a body portion lower surface (19) located opposite the body portion upper
surface; and
		body portion side surfaces (21; wherein an upper surface-side side surface portion 21a of each body portion side surface 21 resides in a single plane) extending between the body portion upper surface (17) and the body portion lower surface (19), the insert body portion being disposed about an axis (A) which passes through the body portion upper surface and the body portion lower surface (fig. 1); and
	a plurality of projecting portions (15) each comprising a cutting edge (23), each projecting portion provided integrally with the insert body portion at an outer position of the insert body portion in a direction orthogonal to the axis, 	wherein each projecting portion comprises:
		a projecting portion upper surface (25) connected to the body portion upper surface (17);
		a projecting portion lower surface (27) connected to the body portion lower
surface (19);
		two projecting portion side surfaces (29), each connected to the corresponding body portion side surface (21);
		a projecting portion side end surface (31) extending between the two projecting body portion side surfaces (fig. 1); and
		a round comer surface (33) formed thereon and extending between the projecting portion upper surface (25) and the projecting portion side end surface (31),
	wherein each cutting edge (23) is formed between the projecting portion side surface (29) and the projecting portion side end surface (31), such that the projecting portion side surface (29) serves as a rake face (paragraph 0050, lines 1-3), 	each projecting portion side surface (29) is structured to engage either of a first contact surface or a second contact surface of a mounting seat formed in a cutter body (Examiner notes the first and second contact surfaces of the mounting seat are not positively claimed, but each projecting side surface is capable of engaging a first or second contact surface of a mounting seat formed in a cutter body depending on how the mounting seat is formed. In other words, this feature does not relate to the cutting insert, but rather to its arrangement with the cutter body), and	wherein all the projecting portions are identical to one another (paragraph 0043).	Matsumoto fails to disclose the body portion side surfaces of the cutting insert extend in a single plane between the body portion upper surface (17) and the body portion lower surface (19).	However, Fang teaches it is known in the art of removable and indexable cutting inserts for a rotary cutting tool to provide said cutting inserts with multiple cutting teeth formed as projecting portions on an insert body with body portion side surfaces (Fang, annotated fig. 7) formed between each pair of adjacent projecting portions extending in a single plane between an body portion upper surface (“front face,” 188) and the body portion lower surface (“bottom face,” 189). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Matsumoto with the teaching of Fang such that the body portion side portions are formed so as to extend in a single plane between the body portion upper and lower surfaces in order to simplify the geometric shape of the cutting insert allowing for the insert to be “easier to manufacture” (paragraph 0058, lines 18-21).	Regarding Claim 2, the modified cutting insert of Matsumoto substantially disclosed above includes each projecting portion side surface (29) is formed as a planar surface (Matsumoto, paragraph 0050, lines 24-25).
	Regarding Claim 3, the modified cutting insert of Matsumoto substantially disclosed above includes the length between the two projecting portion side surfaces is larger than a thickness of the insert body portion (Matsumoto, paragraph 0046, lines 13-17).
	Regarding Claim 4, the modified cutting insert of Matsumoto substantially disclosed above includes the projecting portions are formed such that when the body portion upper surface of the insert body portion appears shaped like a polygon, the projecting portions are positioned at vertices of the polygon (Matsumoto, paragraph 0015, lines 1-4).
	Regarding Claim 5, the modified cutting insert of Matsumoto substantially disclosed above includes the body portion upper surface of the insert body portion is shaped substantially like a triangle (Matsumoto, paragraph 0015, lines 8-10).
	Regarding Claim 6, the modified cutting insert of Matsumoto substantially disclosed above includes each projecting portion is formed substantially plane-symmetrically with respect to a first plane (S) that extends so as to contain the axis of the insert body portion (Matsumoto, paragraph 0045, lines 1-7)
	Regarding Claim 7, the modified cutting insert of Matsumoto substantially disclosed above includes none of the projecting portion side surfaces are visible in a top view of the insert body portion upper surface, and all of the projecting portion side surfaces are visible in a bottom view of the insert body portion lower surface (Matsumoto, paragraph 0050, lines 20-24).
	Regarding Claim 9, the modified cutting insert of Matsumoto substantially disclosed above includes each projecting portion, when viewed looking at the projecting portion side end surface thereof, is a trapezoidal shape (see, Matsumoto figs. 2 and 4).
	Regarding Claim 10, the modified cutting insert of Matsumoto substantially disclosed above includes the side surfaces (29) of each projecting portion taper inward, when moving from the projecting portion upper surface (25) to the projecting portion lower surface (27), at an angle (α), as shown in Matsumoto, annotated fig. 4.	Regarding Claim 11, the cutting insert of Matsumoto substantially disclosed above with respect to claim 1 fails to specifically disclose the angle (α) is about 5 degrees.	However, examiner notes there are a limited number of choices for the value of angle (α). For example, if the angle (α) is too large, then the projecting portion of the cutting insert will suffer from “a reduction in size of the cutting insert” which will result in “decreasing the strength of the cutting insert” (Matsumoto, paragraph 0063, lines 14-16).	 Additionally, Matsumoto suggests there are a finite number of identified, predictable solutions to the recognized problem. Matsumoto states the projecting portion side surface 29 is either A) “formed so as to gradually incline inward as the projecting portion side surface 29 extends from the vicinity of the cutting edge 23, particularly in the vicinity of the intersecting ridge portion between the projecting portion side surface 29 and the projecting portion upper surface 25, to the projecting portion lower surface 27 side” (paragraph 0050, lines 7-12) or B) “formed so as to allow the projecting portion side surface 29 to extend parallel to the axis A, rather than be inclined” (paragraph 0050, lines 33-37). In other words, Matsumoto recognizes that the side surfaces of the projecting portion can be angled with respect to axis A or parallel to axis A depending upon the desired cutting relation between the cutting insert and the workpiece. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to try forming the cutting insert of Matsumoto substantially disclosed above such that the angle (α) is any reasonable amount, including an angle of “about 5 degrees,” because one having an ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
As best understood, Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Publication 2013/0129433) in view of Fang (US Publication 2015/0224586).	The following rejection is provided in view of an alternate interpretation to the subject matter of claim 1. 
	Regarding Claim 1, the modified cutting insert of Matsumoto substantially disclosed above as set forth above in the 103 rejection of Claim 1 as being unpatentable over Matsumoto in view of Fang includes all limitations set forth therein, including a cutting insert (Matsumoto, 1) comprising: an insert body portion (Matsumoto, 13) comprising: a body portion upper surface (Matsumoto, 17); a body portion lower surface (Matsumoto, 19) located opposite the body portion upper surface; and planer body portion side surfaces extending in a single plane between the body portion upper surface and the body portion lower surface (as modified in view of Fang); as well as all subsequent limitations of Claim 1, except for the following limitation.	The modified cutting insert of Matsumoto substantially disclosed above fails to specifically disclose each projecting portion side surface is structured to engage either of a first contact surface or a second contact surface of a mounting seat formed in a cutter body.	However, Matsumoto recognizes that using suitable support surfaces “allow([s] the cutting insert to be more stably supported in the tool body, thus enabling possible chattering to be suppressed” (Matsumoto, paragraph 0064, lines 10-13). Examiner notes that Matsumoto states that “[n]one of the surfaces of the projection portion 15 other than the lower surface 27 is utilized as a cutting insert restricting surface of a cutting insert seating surface” (paragraph 0065, lines 3-6). The purpose of this is to protect the portions with round corner surfaces formed on the cutting insert (1) housed in the depressed portions or pockets formed in the tool body of the rotary cutting tool (3) (paragraph 0065, lines 19-22). Matsumoto is silent in regard to a planar projecting side surface with a rake face contacting a contact surface of a mounting seat formed in a cutter body.	Additionally, Fang teaches it is known in the art of removable and indexable cutting inserts for a rotary cutting tool to provide said cutting inserts with multiple cutting teeth formed as projecting portions on an insert body, wherein the projecting portions have projecting portion side surfaces (191, 195) structured to engage either a first contact surface (“radial seating face,” 222b) or a second contact surface (“peripheral seating face,” 222a) of a mounting seat (“pocket,” 222) formed in a cutter body (“tool holder,” 220; paragraph 0044, lines 5-8 and 29-36).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert and mounting seat of Matsumoto substantially disclosed above with the teaching of Fang such that each projecting portion side surface is structured to engage either of a first contact surface or a second contact surface of a mounting seat formed in a cutter body in addition to the mounting seating surfaces disclosed by Matsumoto since the inclusion of additional contact surfaces to engage a planar rake face on a projecting portion side surface of an insert will result in reduced chattering. In other words, the inclusion of additional abutment surfaces to specifically engage the rake face on the non-operative projecting portion side surfaces of the insert allow for greater stability of the insert within the tool body. Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	Regarding Claims 2-7 and 9-11, the modified device of Matsumoto substantially disclosed above discloses their respective features as set forth in the previous 103 rejection based on Matsumoto.	Regarding Claim 12, the modified device of Matsumoto substantially disclosed above includes a cutter body (Matsumoto, 41) for a rotary cutting tool, the cutter body comprising:
	a first end surface (Matsumoto, 43) and a second end surface (Matsumoto, 45) positioned opposite the first end surface, each end surface shaped substantially like a circle (Matsumoto, paragraph 0057, lines 5-7);
	an outer peripheral surface (Matsumoto, 47) extending between the first end surface and the second end surfaces (Matsumoto, paragraph 0057, lines 2-3); and
	a number of insert mounting seats (Matsumoto, 53) provided in the tool body, each insert mounting seat being structured to support a cutting insert (Matsumoto, paragraph 0058, lines 7-14) as recited in claim 1 (as disclosed by the modified cutting insert of Matsumoto substantially disclosed above in the rejection for claim 1). Examiner notes the mounting seat is modified as set forth in the rejection for Claim 1 to include additional contact surfaces that engage with a rake face on respective non-operational projecting portions of the cutting insert (as taught by Fang).
	Regarding Claim 13, the modified cutting insert of Matsumoto substantially disclosed above includes the number of insert mounting seats (Matsumoto, 53) comprises a plurality of insert mounting seats (Matsumoto, 53a), wherein at least one of the plurality of insert mounting seats is formed at least partially in the first and surface, and wherein at least another one of the plurality of insert mounting seats (53b)  is formed at least partially in the second end surface (Matsumoto, paragraph 0058, lines 1-7).
	Regarding Claim 14, the modified device of Matsumoto substantially disclosed above includes a rotary cutting tool (Matsumoto, 3) comprising: 	a cutter body (Matsumoto, 41) comprising:
		a first end surface (Matsumoto, 43) and a second end surface (Matsumoto, 45) positioned opposite the first end surface, each end surface shaped substantially like a circle (Matsumoto, paragraph 0057, lines 5-7);
		an outer peripheral surface (Matsumoto, 47) extending between the first end surface and the second end surface (Matsumoto, paragraph 0057, lines 2-3); and
		a number of insert mounting seats (Matsumoto, 53) provided in the tool body; and at least one cutting insert (Matsumoto, 1) as recited in claim 1 (as disclosed by the modified cutting insert of Matsumoto substantially disclosed above in the rejection for claim 1) coupled to the cutter body and supported in one of the number of insert mounting seats (see Matsumoto, fig. 5). Examiner notes the mounting seat is modified as set forth in the rejection for Claim 1 to include additional contact surfaces that engage with a rake face on respective non-operational projecting portions of the cutting insert (as taught by Fang).
	Regarding Claim 15, the modified cutting insert of Matsumoto substantially disclosed above includes the number of insert mounting seats (Matsumoto, 53) comprises a first insert mounting seat (Matsumoto, 53a) which is open in one of the first end surface (Matsumoto, 43) or the second end surface (Matsumoto, 45) and a second insert mounting seat (Matsumoto, 53b) which is open in the other of the first end surface (Matsumoto, 43) or the second end surface (Matsumoto, 45), and wherein the at least one cutting insert comprises a first cutting insert coupled to the cutter body and supported in the first insert mounting seat and a second cutting insert coupled to the cutter body and supported in the second insert mounting seat (Matsumoto, paragraph 0058, lines 7-14).
As best understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Publication 2013/0129433) and Fang (US Publication 2015/0224586) in view of Michelet (US Publication 2013/0216319).
	Regarding Claim 8, the modified cutting insert of Matsumoto substantially disclosed above fails to disclose the rake face is disposed at a non-zero angle between each projecting portion side surface and the projecting portion side end surface. 	However, Matsumoto states, “[t]he projecting portion side surface 29 of the cutting insert 1 is formed substantially of a plane but may be formed of a curved surface or a combination of a plane and a curved surface, or may have recesses and protrusions” (paragraph 0050, lines 24-27).	Additionally, Michelet (US Publication 2013/0216319) teaches it is known in the art of cutting inserts to form a rake face (axial land 57) disposed at a non-zero angle between each a side surface (37) and a side end surface (23), as shown in fig. 1E and described in paragraph 0031, lines 5-10).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Matsumoto substantially disclosed above with the teaching of Michelet such that each projecting portion further comprises a rake face disposed at a non-zero angle between each projecting portion side surface and the projecting portion side end surface in order to “have [a]specifically designed geometr[y] to facilitate formation of chips and removal of chops from a workpiece (Michelet, paragraph 0031, lines 2-3), wherein the formation of a rake face “can [additionally] strengthen the cutting edge [of the] component (Michelet, paragraph 0031, lines 9-10).
Response to Arguments
Applicant’s arguments with respect to the previous 102 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	With respect to the 103 rejections based on Matsumoto, the Applicant argues on page 6, lines 3-9 of the Remarks that “[t]he side surfaces of the cutting insert determine how the cutting insert engages the pocket of the tool holder and how cutting forces are distributed through the insert during cutting operations. Exchanging the lower, intermediate and upper portions of the side surface for a singular planar surface necessarily changes the principles by which the cutting insert of Matsumoto was designed to engage the tool holder. Additionally, such a modification results in a substantial redesign of the elements of Matsumoto, including the cutting insert itself and the tool holder.” 	The Examiner respectfully disagrees. The examiner notes that this argument is at least partially directed towards a rejection in which Matsumoto is modified by Zettler (US Publication 2011/0020080), wherein the Applicant’s amendments to the claims necessitated a new grounds of rejection that does not rely on Zettler. However, to the extent the Applicant’s arguments are still applicable to the use of Matsumoto in the 103 rejection of Claim 1 as being rejected over Matsumoto in view of Fang, the examiner notes that Fang provides evidence of an alternative body portion side surface that is continuous and extends in a single plane between upper and lower body portion surfaces. Additionally, Matsumoto suggests that at least the indicia (M1, M2, M3) formed on the contoured body portion side surfaces of the cutting insert disclosed therein “may be omitted or provided at other positions” (paragraph 0054, lines 5-7). Furthermore, the tapered cutting insert structure taught by Fang facilitates the necessitated increase in thickness of the insert body orthogonal to axis A required for increasing the strength of the cutting insert. Therefore, modifying the body portion side surfaces of Matsumoto to extend in a single plane is a clear alternative to one having an ordinary skill in the art that maintains the functionality of the cutting insert as intended by Matsumoto, wherein the “substantial redesign of the elements of Matsumoto, including the cutting insert itself and the tool holder” is well within the technical skill of one having an ordinary skill in the art. For example, Fang teaches a multitude of carrying cutting insert designs and tool holders with corresponding mounting seats. However, when the user wants to form a new profile in a workpiece of a specific material, one having an ordinary skill in the art will recognize that a different insert for forming said profile can be designed along with the associated adjustments to the mounting seats in the corresponding rotary cutting tool so as to properly support the cutting insert within the cutting tool during operation, wherein the design considerations for the cutting system will ultimately be based on the relationship between material property characteristics of the workpiece and material properties of the material chosen for the cutting insert (Fang, paragraph 0008).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 	● Kendra (US Patent 4,169,690) discloses a thread cutting insert for use in a cutting tool (62; fig. 5), wherein the insert has a plurality of projections extending from a insert body, wherein each projecting portion side surface (28, 30) of the plurality of projections is configured to engage a first and second contact surface of a mounting seat in the cutting tool (Fig. 5).	● Hult (US Patent 5,201,352) discloses a triangular cutting insert (fig. 1) with planer body side portions (9).	● Little (US Patent 5,004,379) discloses a threading insert with body portion side surfaces that are planar (figs. 2-4). 	● Little (US Patent 5,308,197) discloses a cutting insert with features similar to that of the claimed invention.	● Arai et al (US Patent 5,314,269) discloses a cutting insert (21) with an auxiliary cutting edge (27) adjacent to a face that extends from a top side of the insert to a bottom side of the insert.	● Nada et al (US Patent 7,909,546) discloses a thread cutting insert (fig. 1) with planar body side portion surfaces extending between upper and lower body portion surfaces that is similar to the claimed cutting insert except that the cutting edges and corresponding rake faces are formed on the projection portion upper surfaces rather than the projecting portion side surface.	● Hecht (US Patent 7,597,508) discloses a polygonal shaped cutting insert (figs. 2 and 3) with a plurality of protrusions extending from an insert body with a rake face (34) formed on a side projecting surface of each respective protrusion.	● Hecht et al (US Patent 8,714,886) discloses a cutting insert with features similar to that of the claimed invention.	● Morgulis et al (US Patent 9,421,614) discloses a thread cutting insert (figs. 3-6) with a rake face (36) formed on the top projecting side surface of a projection on the cutting insert.	● Satran et al (US Publication 2006/0120813) discloses a milling body with a plurality of cutting inserts (fig. 3).	● Andersson et al (US Publication 2008/0152440) discloses an indexable turning insert (fig. 2).	● Durand (US Publication 2008/0240880) discloses a cutting insert (21) that generally reads on the claimed invention, wherein each projecting portion has a chamfered corner portion (35, 37). Examiner notes the chamfered portion could easily be modified to be a round corner portion, as suggested by Fang (US Publication 2015/0224586).	● Kruszynski et al (US Publication 2010/0183384) discloses a variety of prismatic cutting inserts with multiple cutting edges removably held in a cutting body, wherein a side face of the cutting insert associated with the cutting edge thereof is structured to engage at least one of a plurality of contact surfaces in a mounting seat in the cutter body (figs. 1-11).	● Edler et al. (US Publication 2010/0329800) discloses a cutting insert (fig. 6) with common intermediate surfaces (18) between projection side contact surfaces (13).	● Ejderklint (US Publication 2012/0003052) discloses a cutting insert (figs. 2, 3 and 5) with multiple cutting edges having a rounded corner edge (81). 	● Nguyen et al (US Publication 2012/0039678) discloses a cutting insert (500) with a cutting face adjacent to an abutment face (504) supported by at least a first contact surface (210) of a mounting seat in a cutter body.	● Jager et al (US Publication 2012/0282054) discloses an indexable cutting insert with multiple edges. 	● Kumar et al (US Publication 2014/0294524) discloses an insert (fig. 2) with multiple cutting edges that tapers along an axial length thereof (fig. 4).	● Lee et al (US Publication 2015/0251255) discloses a cutting insert for a cutting body with a round corner surface associated with the cutting edge (fig. 2b).	● Hecht (US Publication 2016/0082519) discloses a generally polygonal cutting insert with a plurality of protrusions extends from an insert body with rake faces (32) formed on each protrusion on a side protrusion surface thereof.	● Men (US Publication 2018/0001400) discloses a triangularly symmetrical cutting insert (figs. 1 and 2) with a plurality of body portion side surfaces (28, 34) that extends in a single plane (paragraph 0058) between upper and lower body surfaces (36, 58).	● Ishi et al (US Publication 2018/02500741) - discloses an insert (405) with a plurality of flat body portion side surfaces (411) each extending in a single plane between a pair of major side surfaces (409).	● Lee et al (US Publication 2018/0333791) discloses a double-sided prismatic cutting insert (fig. 1).	● Goto (US Publication 2019/0255628) discloses a cutting insert with body side surfaces (11) that are flat and planar and extend between the two main body side surfaces (7, 9) of the insert.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        November 26, 2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/01/2021